Citation Nr: 0029711	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $464.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from July 1970 to July 
1974, and from October 1974 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 determination of the Department of Veterans 
Affairs (VA) Albuquerque Regional Office's (RO) Committee on 
Waivers and Compromises (the Committee), which denied waiver 
of recovery of an overpayment of pension benefits in the 
calculated amount of $464.  

As the veteran has not questioned the validity of the debt at 
issue, and because the Board is satisfied that the debt was 
properly created, the question need not be examined further.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 


FINDINGS OF FACT

1.  The RO has calculated the veteran was paid $464 in 
pension benefits to which he had no legal entitlement.

2.  The $464 overpayment of pension benefits was not created 
through fraud, misrepresentation of a material fact, or bad 
faith on the part of the veteran.  

3.  Recovery of the $464 overpayment of pension benefits 
would cause undue hardship and be against the principles of 
equity and good conscience.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the $464 overpayment 
of pension benefits are met.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record shows that in January 1996, the 
veteran submitted an application for nonservice connected 
pension benefits, stating that he was unable to work.  
Attached to his application was a copy of an award letter 
from the Social Security Administration indicating that he 
would receive monthly disability benefits in the amount of 
$549.  The veteran advised the RO that he had no income from 
any other source.  

By August 1996 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits, effective from January 
12, 1996, the date of receipt of his claim.  By letter dated 
later that month, the RO notified the veteran of its decision 
and advised him that the amount of his pension was based on 
his reported income from the Social Security Administration.

By January 1998 letter, the RO requested that the veteran 
furnish a copy of his latest award letter from the Social 
Security Administration, showing his monthly benefit rate.  
The following month, the veteran submitted the requested 
information, showing that he had been receiving $591 in 
monthly disability benefits.

By July 1998 letter, the RO proposed to reduce his pension 
retroactively, effective February 1, 1996, based on the 
information he had provided.  The RO explained that the rate 
of pension he had received had been based on his reported 
monthly income of $549, rather than his actual monthly income 
of $591.  In light of this increased income, the RO indicated 
that he had received a higher rate of pension than he had 
actually been entitled to.  By December 1998 letter, the RO 
advised the veteran that his pension had been reduced 
retroactively, resulting in an overpayment.  He was 
subsequently notified that the amount of the overpayment was 
$464.  

The veteran requested waiver of recovery of this debt, 
claiming that repayment would result in financial hardship.  
In support of his claim, he submitted a February 1999 
Financial Status Report showing monthly income in the amount 
of $742 and monthly expenses in the amount of $745, 
consisting of $400 in rent, $100 in food, $45 in car 
insurance, and a $200 car payment.  His sole reported asset 
was $329 cash on hand.

By March 1999 decision, the Committee denied the veteran's 
request for a waiver of recovery of the overpayment.  In its 
decision, the Committee determined that although the veteran 
had been at fault in the creation of the debt, he had not 
exhibited fraud, misrepresentation, or bad faith.  The 
Committee further found that although hardship was shown, the 
veteran should be able to repay his VA debt once he finished 
paying his car note.  

II.  Analysis

Generally, the law authorizes the payment of VA nonservice-
connected disability pension to a veteran of a war who has 
the requisite service, is permanently and totally disabled, 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23 (2000).  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3 
(2000).

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (2000).  Failure to do so may 
result in an overpayment created by the retroactive reduction 
or discontinuance of pension benefits; such overpayments will 
be subject to recovery unless waived.  38 C.F.R. 
§ 3.660(a)(3).

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases:  only if the veteran is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the veteran 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board concurs in 
that finding.  As the Board has found that the veteran's 
actions did not represent fraud, misrepresentation or bad 
faith, the next issue which must be addressed is whether the 
collection of the debt would be contrary to the principles of 
equity and good conscience.  

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2000).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(2000).

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (2000).  Here, the debt was 
created because the veteran did not correctly report 
pertinent financial information.  Although he has argued that 
he completed his forms with the assistance of a VA employee 
and therefore assumed that all the information on his forms 
was correct, he nonetheless bears responsibility for their 
content.  In light of these facts, he bears fault in creation 
of the overpayment.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2000).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, VA does not appear to be at fault in creation of the 
overpayment.  It duly notified the veteran in advance that 
income must be reported.  The veteran was also notified of 
the importance of immediate and direct notification of any 
change in the source or amount of income or expenses.  The RO 
acted promptly in adjusting the veteran's benefits and in 
assessing an overpayment.  Thus, the Board finds no fault on 
the part of VA.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (2000).  The 
veteran's February 1999 Financial Status Report shows that 
his monthly expenses (which the Board does not view as 
excessive or unnecessary) exceed his monthly income by $3. He 
clearly has limited financial assets. After careful analysis 
of the veteran's financial status, it is the Board's opinion 
that his repayment of the outstanding indebtedness would 
prevent him from providing himself with the basic necessities 
of life.

It is also noted that the fourth element concerns whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2000).  The pension benefits awarded the veteran are derived 
from a needs-based program intended to assure that 
beneficiaries are able to meet their basic needs.  While he 
currently receives income from the Social Security 
Administration, recovery of the overpayment would in large 
measure defeat the purpose of the benefits originally 
authorized.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2000).  
In this case, the fault for creation of the overpayment lies 
primarily with the veteran.  Because of his failure to 
provide accurate income information, he received additional 
VA benefits to which he was not entitled under the law.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2000).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that the circumstances of this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to the veteran.  Accordingly, the Board concludes 
that recovery of the $464 overpayment would be against equity 
and good conscience.  38 U.S.C.A. § 5302.


ORDER

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $464 is granted.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


